EXHIBIT NO. 10-8


AMENDMENT TO
NIAGARA MOHAWK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, the Niagara Mohawk Supplemental Executive Retirement Plan (the “Plan”)
was amended and restated, effective as of January 1, 1999; and

WHEREAS, Section 7.1 of the Plan provides that the Board of Directors of Niagara
Mohawk Holdings, Inc. may amend the Plan at any time, except in certain respects
not material hereto; and

WHEREAS, the Board of Directors desires to amend the Plan in certain respects;
NOW THEREFORE, the Plan is hereby amended in the following respects:

        1.     Section 4.5 is amended, effective December 14, 2000 by the
addition of a sentence at the end of the first paragraph thereof to read as
follows:

In the event of the termination of employment of a Participant following the
closing of the merger of the Company with Grid Delaware, Inc. (“Merger Sub”)
pursuant to the Agreement and Plan of Merger and Scheme of Arrangement dated as
of September 4, 2000 by and among National Grid Group plc, the Company, National
Grid Limited and Merger Sub by reason of (i) the termination of the
Participant’s employment by the Company with or without “cause” (as such term is
defined in the Participant’s employment agreement or change in control severance
agreement with the Company or a subsidiary), or (ii) the Participant’s
termination of his employment for “good reason” (as such term is defined in the
Participant’s employment agreement or change in control severance agreement with
the Company or a subsidiary), the Company shall (notwithstanding any provision
to the contrary in such employment agreement or change in control severance
agreement) pay the Participant as soon as practicable thereafter the actuarial
present value of such Participant’s benefits (as determined by the actuary
engaged by the Company with respect to the Plan) in a single sum distribution
but only to the extent such single sum distribution is permitted by law.

       2.     Section 6.4 is amended, effective as of August 24, 1999, by the
addition of a sentence at the end thereof to read as follows:



Notwithstanding anything contained herein to the contrary, in no event shall
interest rate assumption be greater than 4.5% per year.

IN WITNESS WHEREOF, Niagara Mohawk Holdings, Inc. has caused this Amendment to
be executed by its duly authorized officer this 17th day of August, 2001.

NIAGARA MOHAWK HOLDINGS, INC.




                                                                  
                                                                       
                                                                       
                                            /s/ David J.
Arrington                                                
                                                                       
                                                                       
                                                                       
                   David J. Arrington
                                                                       
                                                                       
                                                                       
                                      Senior Vice President and
                                                                       
                                                                       
                                                                       
                                      Chief Administrative Officer